ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Caddell/Whitesell-Green, A Joint Venture     )       ASBCA No. 60206
                                             )
Under Contract No. W912QR-12-C-0020          )

APPEARANCES FOR THE APPELLANT:                       James K. Bidgood, Jr., Esq.
                                                     Jonathan R. Mayo, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Jonathan R. Bryant, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled, the appeal is hereby
dismissed with prejudice subject to reinstatement only in the event the settlement is not
consummated. Any request to reinstate the subject appeal must be filed within one year of
the date of this Order.

       Dated: 16 March 2016
                                                                                    /



                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 60206, Appeal of Caddell/Whitesell-Green, A Joint
Venture, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals